IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ANTHONY VERGA                           : No. 77 MAL 2015
                                        :
                                        :
            v.                          : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (R&L CARRIERS)                    :
                                        :
                                        :
PETITION OF: R&L CARRIERS               :


                                     ORDER


PER CURIAM

      AND NOW, this 12th day of August, 2015, the Petition for Allowance of Appeal

and the Application for Supersedeas Pending Appeal are DENIED.